COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:        Cross Group, Inc. v. Proserv Operations, Inc.

Appellate case number:      01-17-00299-CV

Trial court case number:    2016-67577

Trial court:                152nd District Court of Harris County

       Appellant, Cross Group, Inc., and appellee, Proserv Operations, Inc., have filed an
agreed motion to abate the appeal pending finalization of their settlement agreement. We
grant the motion.
       Accordingly, we abate the appeal. No later than 45 days from the date of this order,
the parties shall file a motion to reinstate and dismiss the appeal, a motion to reinstate and
proceed with the appeal, or a report advising the Court of the status of the proceedings. If
the parties do not respond as directed, the case may be reinstated on the Court’s active
docket and the appeal will proceed under the applicable Texas Rules of Appellate
Procedure.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court

Date: September 21, 2017